OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308,CAPITOL STATION, AUSTIN, TEXAS 78711

               OFF8G0AL BUSINESS ,-           i^msm^m <>             ^
               STATE ©F TEXAS
                                                                            ' PITNEY BOWES

               PENALTY FOR
                                                           02 1R
    4/6/2015   PIRflVATEUSE            «•-    w&swre-n&s   0002003152        APR 16 2015
    TURNER, JAMES DANIEL        Tr. Ct.Btfo. W88^W-LM(C:)C-D FROM ZIPrWFf-6T771 -12
    On this day, the application for 11 07 Writ of Habeas Corpus has been received
    and presented to the Court.      * ,,
                                                                      Abel Acosta, Clerk

                                             jsjIEL TURNER
                                                       TDC # 488478

                                                                            UTF



3